FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                 January 31, 2013
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 MARCUS A. MALEY,

               Plaintiff-Appellant,                      No. 12-3248
          v.                                             (D. of Kan.)
 STATE OF KANSAS, SRS; Child                 (D.C. No. 2:12-CV-02511-CM-JPO)
 Support Collection Division; TRISHA
 THOMAS,

               Defendants-Appellees.


                            ORDER AND JUDGMENT *


Before KELLY, TYMKOVICH, and GORSUCH, Circuit Judges. **


      Marcus A. Maley filed a civil rights suit, in which he is proceeding pro se

and in forma pauperis (IFP), against the State of Kansas, SRS, Child Support

Collection Division, and Trisha Thomas. He alleges violations of his civil rights

stemming from the garnishment of his social security disability benefits. He



      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
appears to allege violations of 42 U.S.C. § 1994, which abolishes involuntary

servitude, and 42 U.S.C. § 407, which generally prohibits the garnishment of

social security disability benefits.

      A magistrate judge issued a Report and Recommendation on the merits of

his complaint. The Report noted that, pursuant to 28 U.S.C. § 1915(e)(2)(B), the

court may dismiss sua sponte an IFP action for failing to state a claim under

Federal Rule of Civil Procedure 12(b)(6). The magistrate judge found that Maley

failed to state a claim. Maley provided no facts to substantiate his claims, beyond

the mere fact that his disability benefits were being garnished. The magistrate

judge noted that while 42 U.S.C. § 407 generally prevents garnishment of social

security disability benefits, 42 U.S.C. § 659(a) makes an exception and allows

such benefits to be garnished in fulfillment of child support and alimony

obligations. This exception appeared to apply to Maley. Because Maley failed to

provide specific factual averments, he could not make out a claim upon which

relief could be granted. Maley filed an objection to the magistrate judge’s

Report.

      The district court agreed with the magistrate judge’s analysis. The statutes

Maley cited did not entitle him to the relief he sought—apparently cessation of

benefit garnishment, as well as restitution. Even construing Maley’s complaint

leniently, the court could not “construct arguments or theories for the plaintiff in

the absence of any discussion of those issues.” Drake v. City of Fort Collins, 927

                                         -2-
F.2d 1156, 1159 (10th Cir. 1991) (citations omitted). The additional citations to

statutes provided in Maley’s objection did not make out a claim either. And

amendment would be futile. Maley could not “nudge[] [his] claims across the

line from conceivable to plausible.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). Accordingly, the district court dismissed Maley’s complaint.

      Maley now appeals the district court’s dismissal, and we exercise

jurisdiction over his appeal under 28 U.S.C. § 1291. After reviewing Maley’s

complaint, we are compelled to agree with the reasoning of the district court:

Maley offers no plausible basis for relief. Maley’s arguments are almost

nonexistent, and the principal grievance in his complaint—the garnishment of his

social security disability benefits by the Kansas Child Support Collection

Division—is meritless under 42 U.S.C. § 659(a). Maley’s conclusory allegations

of defamation and negligence by Kansas state officials are not specific enough or

supported by sufficient facts to make out a claim. Accordingly, we AFFIRM the

district court’s judgment.

      We also DENY Maley’s letter of December 21, 2012, which has been

construed as a motion to abate his case.

                                                          Entered for the Court,

                                                          Timothy M. Tymkovich
                                                          Circuit Judge




                                           -3-